AO 470 (Rev. 01/09) Oxier Scheduling a Detention Hearing

 

 

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:16-cr-266-GMN-NJK
)
TIMOTHY ORLAN TRHS )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. Gearge United States Courthouse
333 Las Vegas Bivd., Sauth

Las Vegas, NV 89101

Elayna J. Youchah , U.S.Magistrate Judge

Place:

 

Courtroom No.: 3A

 

 

Date and Time: February 4,2020 at 2:00pm

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any cther authorized officer. ‘The custodian must bring the defendant to the hearing at the time, dae, and

place set forth above.

Date: January 30,2020

 

——— FILED —__—- RECEIVED
———— ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 30 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

 

logos . Ywuchaln

Judge sonature

ELAYNA J. YOUCHAH, U.S. Magstrate Judge
Printed name and title
